May 28, 2015

Red River County District Clerk
County Courthouse
Clarksville, Texas 75426

               RE:    Billy Ray Bryant
                      Trial Court Number CR 01125
                      Case Number WR-74,973-01
Dear Clerk:

       Enclosed please find the order of the Court returning Defense Exhibit #2 (a cassette audio
recording) in the above referenced cause.

        Please acknowledge receipt of the exhibit on the enclosed copy of this letter and order,
and return it for our files.

                                             Sincerely,

                                             Abel Acosta
                                             Clerk

                                      By:___________________________
                                            John Brown
                                            Chief Deputy Clerk